Citation Nr: 1705456	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  14-00 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 30, 1962, to October 9, 1962, with additional service in the Army National Guard of Louisiana and as a reserve of the Army from September 1973 to July 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The September 2012 rating decision also denied the Veteran's claims for entitlement to service connection for tinnitus and entitlement to service connection for an eye condition.  The Veteran perfected an appeal to the Board of the September 2012 rating decision's denial of those claims.  However, a July 2015 rating decision granted the Veteran entitlement to service connection for bilateral pterygium status-post removal, with conjunctivitis, and a November 2015 rating decision granted the Veteran entitlement to service connection for tinnitus.  As those represent total grants of the benefits sought on appeal with respect to those issues, those issues are not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has indicated that his bilateral hearing loss makes it difficult to hear others, particularly when there is background noise or when he is in a large room, and that the hearing loss affects his ability to perform his work as a pastor.  See, e.g., November 2016 Board hearing transcript.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised as part of the increased rating issue on appeal.

The Veteran raised the issue of entitlement to a rating in excess of 10 percent for tinnitus at the November 2016 Board hearing.  The issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

The Veteran was most recently provided an examination as to his bilateral hearing loss in September 2012, over four years ago.  He has indicated that his hearing loss has worsened since that time, and has progressed to the point that he has difficulty understanding conversation when there is background noise and he cannot look directly at the person speaking.  In addition, he has difficulty hearing speech in large rooms even when there is no background noise.  See November 2016 Board hearing transcript.  In light of the Veteran's assertions, a new VA examination is required so that the current nature and severity of the Veteran's service-connected disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, at the November 2016 Board hearing, the Veteran testified that he regularly receives private treatment for his bilateral hearing loss from a Dr. M. May in Hattiesburg, Mississippi.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, on remand, efforts must be made to identify further any relevant private treatment records, and then to obtain and associate with the record any records so identified.

The Veteran also testified at the November 2016 that he regularly receives treatment for his bilateral hearing loss at the Hattiesburg VA Community Based Outpatient Clinic.  Accordingly, on remand, updated records must be obtained from the G. V. (Sonny) Montgomery VA Medical Center, to include from the associated Hattiesburg VA Community Based Outpatient Clinic, and associated with the record..  See 38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records relevant to the matter being remanded, to include from .the G. V. (Sonny) Montgomery VA Medical Center and its associated Hattiesburg VA Community Based Outpatient Clinic, and associate the records with the record.

2.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all relevant treatment from private health care providers.  The letter accompanying the VA Forms 21-4142 and 21-4142a should inform the Veteran that VA is particularly interested in records from Dr. M. May in Hattiesburg, Mississippi.  All attempts to obtain these records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The record and a copy of this remand must be made available to and reviewed by the examiner.  The examination must include all testing deemed necessary by the examiner, to include audiological testing and a speech recognition test using the Maryland CNC test.  The examiner should report all reported manifestations related to the Veteran's service-connected bilateral hearing loss.

All pertinent symptomatology and findings must be reported in detail.  The examiner should specifically comment on how and to what extent the Veteran's bilateral hearing loss impairs him socially and occupationally.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether a higher initial rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




